t c summary opinion united_states tax_court ronald c singerman petitioner v commissioner of internal revenue respondent docket no 11227-03s filed date ronald c singerman pro_se lorraine wu for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure the sole issue for decision is whether petitioner is entitled to a theft_loss deduction under sec_165 of dollar_figure with respect to his investment in the stock of ampex corp ampex background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided at culver city california petitioner is a certified_public_accountant since his practice has involved financial audits of publicly held corporations income_tax return preparation for individuals and business entities and tax audit representation in date petitioner received a positive recommendation on ampex from a securities broker ampex is a publicly traded corporation and during the period in question it was listed on the american stock exchange under the symbol axc ampex is a provider of technologies for the acquisition storage and processing of visual information during a ampex’s class a common shares were traded on the american stock exchange from date until date when ampex was delisted for failure to meet the minimum stockholders’ equity requirement subsequently its class a common shares were listed for quotation on the otc bulletin board an interdealer over-the-counter market significant portion of ampex’s business was dedicated to developing internet video programming and technology often through its wholly owned subsidiary inextv petitioner decided to invest in ampex common_stock after reviewing its public disclosures including recent financial statements and a number of press releases issued by the company from date to date petitioner purchased big_number shares of ampex common_stock through his brokerage account with td waterhouse as follows no of shares trade_date big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total price per total cost including commissions and fees share dollar_figure dollar_figure75 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as provided in the above table petitioner’s overall cost_basis in the ampex stock was dollar_figure petitioner purchased shares at prices ranging from dollar_figure75 to dollar_figure25 per share ampex’s stock began to decline in date which coincides with the timing of a failed joint_venture with information superstation llc iss on date ampex and iss agreed to jointly develop executive branch tv exbtv a video-based internet web site providing 24-hour coverage of the white house and executive agency activities by late the joint_venture had ended and the parties accused each other of wrongdoing in date iss filed a lawsuit against ampex in the superior court of the district of columbia for theft of corporate opportunity and breach of fiduciary responsibility neither party disclosed the filing of the lawsuit until iss announced it during a press conference on date in a press release dated date ampex defended its right to continue to operate exbtv and disclosed that it had filed a countersuit against iss for fraud and misappropriation of funds on date in date ampex’s stock traded in a range of dollar_figure75 to dollar_figure5 per share by the end of date the stock had declined to dollar_figure5 per share at the end of date ampex’s stock was trading at dollar_figure5 per share in a u s securities_and_exchange_commission form 8-k current report filed on date ampex acknowledged that iss had filed a lawsuit against the company but that it had yet to be served with a copy of the complaint the form 8-k was not introduced as part of the record in this case but the court takes notice of this public filing on his federal_income_tax return for taxable_year petitioner reported a theft_loss of dollar_figure on his investment in big_number shares of ampex common_stock petitioner used the closing price of the stock at the end of to calculate a theft_loss deduction in the amount of dollar_figure big_number shares x dollar_figure5 less a claimed cost_basis of dollar_figure to explain his position for claiming a theft_loss deduction in petitioner attached to his return a form_8275 disclosure statement and stated that ampex engaged in a pattern of willful and mis-leading disclosures and non-disclosures that constitutes theft by fraud or false pretenses against its shareholders in particular petitioner cited that ampex failed to timely disclose the dissolution of its joint_venture with iss and the resulting material lawsuits furthermore petitioner accused ampex’s corporate officers of continuing to mislead investors in date by making unreasonably rosy revenue projections at a meeting for institutional investors and by discussing at a shareholder’s meeting in date the sale of an operating subsidiary that subsequently did not occur petitioner filed complaints against ampex with the u s securities_and_exchange_commission on date and with the at trial petitioner stipulated that his cost_basis in the big_number shares of ampex stock is dollar_figure rather than the dollar_figure that he used on his return we consider the stipulated cost_basis as a concession of a portion of petitioner’s claimed theft_loss deduction to dollar_figure big_number shares x dollar_figure5 less a cost_basis of dollar_figure california department of corporations on date there is no evidence that either agency conducted an investigation discussion generally a taxpayer bears the burden_of_proof rule a 290_us_111 the burden may shift to the commissioner if the taxpayer introduces credible_evidence and satisfies the requirements under sec_7491 to substantiate items maintain required records and fully cooperate with the commissioner’s reasonable requests sec_7491 in this case petitioner has neither argued that sec_7491 is applicable to shift the burden_of_proof to respondent nor established that he complied with the requirements of sec_7491 the resolution of the issue presented does not depend on which party has the burden_of_proof we resolve the issue on the preponderance_of_the_evidence in the record sec_165 provides a deduction for any loss sustained during the taxable_year not_compensated_for_by_insurance_or_otherwise under sec_165 losses for individuals are limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft generally a taxpayer is not entitled to a loss deduction solely on the account of a decline in the value of stock unless the stock is worthless and has no recognizable value or until the stock is sold sec_165 sec_1_165-4 income_tax regs sec_165 however provides that any loss arising from theft will be treated under sec_165 as sustained during the taxable_year in which the taxpayer discovers the loss whether a loss constitutes a theft_loss is determined by examining the law of the state where the alleged theft occurred 540_f2d_448 9th cir affg 61_tc_354 232_f2d_107 5th cir 90_tc_1248 section a of the california penal code west supp defines theft as follows every person who shall feloniously steal take carry lead or drive away the personal_property of another or who shall fraudulently appropriate property which has been entrusted to him or her or who shall knowingly and designedly by any false or fraudulent representation or pretense defraud any other person of money labor or real or personal_property is guilty of theft to support a finding of theft by false pretense in california section a of the california penal code requires intent on the part of the defrauder to obtain for himself the victim’s property people v ashley p 2d cal people v fujita cal rptr ct app people v conlon cal rptr dist ct app implicit in this element is a relationship of privity between the perpetrator and the victim crowell v commissioner tcmemo_1986_314 in prior cases involving california penal code section we established that a taxpayer who purchases corporate stock on the open market cannot support a claim of theft under california law because there is no privity between the alleged corporate defrauder and the taxpayer marr v commissioner tcmemo_1995_250 crowell v commissioner supra defusco v commissioner tcmemo_1979_230 in the present case petitioner purchased all of his shares of ampex stock on the open market accordingly there is no privity between petitioner and ampex’s corporate officers for purposes of section of the california penal code thus even assuming that petitioner can support his allegation that ampex is guilty of criminal wrongdoing petitioner is not entitled to a theft_loss deduction under california law petitioner while admitting that he was not a victim of theft under california penal code section argues that he is entitled to a theft_loss deduction based upon a cause of action against ampex for fraud or negligent misrepresentation under california law petitioner cites small v fritz cos p 3d cal in which the california supreme court held that a shareholder has the right to sue a corporation for we make no finding as to whether ampex committed any wrongdoing in this case fraud or negligent misrepresentation when he or she reasonably relies on the misrepresentation to hold rather than sell his or her stock we disagree with petitioner a cause of action based upon a tort claim for fraud or negligent misrepresentation does not support a theft_loss deduction under sec_165 a theft_loss requires a criminal appropriation of another’s property edwards v bomberg supra pincite 61_tc_354 affd 540_f2d_448 9th cir harcinske v commissioner tcmemo_1984_132 as such a tort cause of action for fraudulent or negligent misrepresentation does not give rise to a theft_loss deduction under sec_165 we conclude that petitioner is not entitled to the claimed theft_loss deduction for reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent california has long recognized that persons induced by misrepresentations into buying stock may sue for fraud and misrepresentation see hobart v hobart estate co p 2d cal sewell v christie p cal small v fritz cos p 3d cal extended a cause of action to shareholders who refrained from selling stock because of fraud or negligent misrepresentations made by the company
